                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

KEVIN BROWN, et al.,                          )
                                              )
                          Plaintiffs,         )
                                              )
                     v.                       )      No. 1:18-cv-03157-JRS-TAB
                                              )
INDIANAPOLIS METROPOLITAN PO-                 )
LICE DEPARTMENT, et al.,                      )
                                              )
                          Defendants.         )


             Order on Defendants’ Motion to Dismiss (ECF No. 8)

   Plaintiffs Kevin and Dianne Brown allege federal-law civil rights claims under 42

U.S.C. § 1983 and state-law tort claims against Defendants Indianapolis Metropoli-

tan Police Department (“IMPD”), the City of Indianapolis, under Monell v. Depart-

ment of Social Services, 436 U.S. 658 (1978), and Officer Emily Perkins arising from

a traffic stop. Plaintiffs concede that their claims under the Fifth, Eighth, and Four-

teenth Amendments and their claims against IMPD should be dismissed (Pls.’ Mem.

Opp. Mot. Dismiss at 1–2, ECF No. 14), and Defendants concede that Mrs. Brown can

proceed with her Fourth Amendment claims and her state-law assault, battery, and

intentional infliction of emotional distress (“IIED”) claims, (ECF No. 21).

   Defendants move for dismissal of Plaintiffs’ remaining claims under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted, contending chiefly that

the disposition of a failure-to-signal charge against Mr. Brown should judicially estop

him from contesting the legality of his traffic stop and subsequent arrest. (See ECF




                                          1
No. 8.) But judicial estoppel is an affirmative defense. See Nature Conservancy v.

Wilder Corp. of Del., 656 F.3d 646, 650 (7th Cir. 2011). “The mere presence of a po-

tential affirmative defense does not render the claim for relief invalid. Further, these

defenses typically turn on facts not before the court at that stage in the proceedings.”

Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). Thus,

it is typically premature for a court to dismiss a complaint on an affirmative defense

unless “the allegations of the complaint itself set forth everything necessary to satisfy

the affirmative defense.” United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005).

   Here, the complaint itself does not allege that Mr. Brown admitted to the failure-

to-signal charge. To the contrary, Plaintiffs specifically allege that Officer Perkins

lacked probable cause to stop and arrest them, and that Mr. Brown operated the ve-

hicle in a safe and reasonable manner. (Compl. ¶¶ 36–45, ECF No. 1.) Lacking sup-

port for their affirmative defense in the complaint, Defendants ask the Court to take

judicial notice of Mr. Brown’s deferred prosecution agreement and the state-court dis-

position of the charges against him. In deciding a Rule 12(b)(6) motion, a court is not

strictly limited to the four corners of the complaint. Under the incorporation-by-ref-

erence doctrine, for example, a court may consider extraneous documents if they are

referred to in the complaint and central to the claim. Adams v. City of Indianapolis,

742 F.3d 720, 729 (7th Cir. 2014) (citing Menominee Indian Tribe of Wis. v. Thompson,

161 F.3d 449, 456 (7th Cir. 1998)). Similarly, in some instances, a court may take

judicial notice of facts from prior court proceedings inasmuch as they are not subject




                                           2
to reasonable dispute. See Fed. R. Evid. 201(b); Watkins v. United States, 854 F.3d

947, 950 (7th Cir. 2017).

   But even if the Court were to take judicial notice of the state-court docket and the

deferred prosecution agreement, it is not apparent at this stage whether Mr. Brown

should be judicially estopped from challenging the legality of his traffic stop and ar-

rest. Judicial estoppel “generally prevents a party from prevailing in one phase of a

case on an argument and then relying on a contradictory argument to prevail in an-

other phase.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting Pegram v.

Herdrich, 530 U.S. 221, 227, n.8 (2000)). The purpose of judicial estoppel is “to protect

the integrity of the judicial process by prohibiting parties from deliberately changing

positions according to the exigencies of the moment.” New Hampshire 532 U.S. at

749–50 (internal quotation marks and citations omitted). “Because the rule is in-

tended to prevent improper use of judicial machinery, judicial estoppel is an equitable

doctrine invoked by a court at its discretion.” Id. at 750 (internal quotation marks

and citations omitted). Although there are no “inflexible prerequisites or an exhaus-

tive formula for determining the applicability of judicial estoppel,” the Supreme Court

has set forth three factors for courts to consider: (1) whether the party’s later position

is clearly inconsistent with its earlier position, (2) whether the party succeeded in

persuading a court to accept the party’s earlier position, and (3) “whether the party

seeking to assert an inconsistent position would derive an unfair advantage or impose

an unfair detriment on the opposing party if not estopped.” Id. at 750–51.




                                            3
   First, it is not apparent that Mr. Brown “prevailed” in his criminal case. Instead,

it appears that Mr. Brown and the prosecutor jointly sought the court’s blessing for

their negotiated resolution of the charges. See Wells v. Coker, 707 F.3d 756, 760–61

(7th Cir. 2013) (“At best, perhaps one could say that Wells ‘prevailed’ in the sense

that he avoided a trial for reckless discharge of a firearm, a felony for which Wells, if

convicted, likely would have received a more onerous sentence. But this argument is

specious. After all, Wells could have been acquitted had he gone to trial on the felony

charge. Moreover, the State also benefitted from its compromise with Wells, trading

the uncertainty of a jury trial for a known outcome while conserving prosecutorial

resources.”). Moreover, without the benefit of context (most notably, the charging

instrument or a factual basis for the deferred prosecution agreement), it is not appar-

ent that Mr. Brown’s position in his criminal case is “inconsistent” with his claims in

this litigation. Finally, even assuming Mr. Brown’s positions are inconsistent, and

he prevailed in his criminal case, it is not apparent that failing to estop Mr. Brown’s

claims would bestow an unfair advantage or impose an unfair detriment. “As a gen-

eral matter, even when issues have been raised, argued, and decided in a prior pro-

ceeding, and are therefore preclusive under state law, redetermination of the issues

may nevertheless be warranted if there is reason to doubt the quality, extensiveness,

or fairness of procedures followed in the prior litigation.” Haring v. Prosise, 462 U.S.

306, 317–18 (1983) (citations, quotation marks and alterations omitted). The record

here is simply devoid of the circumstances surrounding the negotiated resolution of

the criminal charges, so that the issue of judicial estoppel is better reserved for




                                           4
summary judgment. 1         See, e.g., Wells, 707 F.3d at 760 (reviewing summary judg-

ment). Accordingly, Defendants’ motion to dismiss Mr. Brown’s false arrest claim,

and his derivative Monell claim, is denied. Defendants’ argument for dismissal of

Mr. Brown’s state-law IIED claim assumes that Mr. Brown is judicially estopped from

challenging the legality of his traffic stop and arrest; that motion is therefore denied,

as well.

    Defendants also move to dismiss Plaintiffs’ excessive force claims, arguing that

use of handcuffs, without more, does not support an excessive force claim. But Plain-

tiffs do allege more—namely, that Officer Perkins drew her weapon. The Seventh

Circuit has repeatedly found that brandishing a firearm when an individual presents

no danger may constitute constitutionally unreasonable force. See, e.g., Baird v. Ren-

barger, 576 F.3d 340, 344 (7th Cir. 2009) (applying Graham factors to hold the use of

a submachine gun to effectuate a temporary detention was unreasonable); Jacobs v.

City of Chicago, 215 F.3d 758, 773–74 (7th Cir. 2000) (pointing a gun at an elderly

man after realizing he was not the desired suspect when he presented no resistance

was unreasonable); and McDonald v. Haskins, 966 F.2d 292, 294–95 (7th Cir. 1992)

(pointing a gun at a nine-year-old during a search was “objectively unreasonable”).

Moreover, the Fourth Amendment’s reasonableness inquiry is fact-intensive and

therefore typically inappropriate at the motion-to-dismiss stage. See United States v.



1 It is not clear whether the Constitution’s Full Faith and Credit Clause and 28 U.S.C. § 1738 require
the court to apply Indiana’s doctrine of judicial estoppel rather than the federal doctrine. The key
difference appears to be that Indiana law requires an additional showing of bad faith for judicial es-
toppel to apply. Because the Court cannot determine at this stage whether judicial estoppel should
apply under the federal standard, a fortiori, it cannot determine whether it should apply under the
Indiana standard.


                                                  5
Gaudin, 515 U.S. 506, 512 (1995) (describing an assessment of reasonableness as fact-

specific); McMillan v. Collection Professionals Inc., 455 F.3d 754, 760 (7th Cir. 2006)

(stating courts should act with “great restraint” when ruling on fact-bound inquiries

at the motion-to-dismiss stage under Rule 12(b)(6)). Defendants’ motion to dismiss

Plaintiffs’ excessive force claims is therefore denied. Defendants’ argument for dis-

missal of Mr. Brown’s state-law assault and battery claims assume that Mr. Brown

fails to state a claim for excessive force; Defendants’ motion to dismiss those claims

is therefore also denied.    Finally, Defendants’ argument for dismissal of Mrs.

Brown’s loss-of-consortium claim assumes that Mr. Brown has not stated any claims,

so that motion is likewise denied.

                                     Conclusion

   Defendants’ motion to dismiss Mr. Brown’s Fourth Amendment claims is denied.

Defendants’ motions to dismiss Mr. Brown’s Monell claim and his state-law tort

claims assume that Mr. Brown failed to state a claim under the Fourth Amendment;

those motions are likewise denied. And Defendants’ motion to dismiss Mrs. Brown’s

loss-of-consortium claim similarly assumes that Mr. Brown fails to state a claim and

is therefore denied. By agreement of the parties, all claims under the Fifth, Eighth,

and Fourteenth Amendments and all claims against IMPD are dismissed with prej-

udice.

   SO ORDERED.




                                          6
Date: 8/7/2019




Distribution:

Mary Beth Ramey
RAMEY & HAILEY (Indianapolis)
marybeth@rameyandhaileylaw.com

Richard D. Hailey
RAMEY & HAILEY (Indianapolis)
rich@rameyandhaileylaw.com



Anne Celeste Harrigan
OFFICE OF CORPORATION COUNSEL
CITY OF INDIANAPOLIS
anne.harrigan@indy.gov

Andrew R. Duncan
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP (Indianapolis)
Email: ard@rucklaw.com

Edward J. Merchant
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP (Indianapolis)
ejm@rucklaw.com

John F. Kautzman
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP (Indianapolis)
jfk@rucklaw.com




                                 7
